Citation Nr: 1032591	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of basic eligibility for Department of Veterans Affairs 
(VA) death benefits.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2008 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 1951, determination, the RO terminated the 
appellant's entitlement to VA benefits on the basis that her 
spouse had had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the U.S. Armed Forces during World War II.  Although 
the appellant was notified of the RO's determination and her 
appellate rights, she did not perfect an appeal within the 
applicable time period and the determination is final.

2.  In an October 1988 determination, the RO found that new and 
material evidence had not been received to reopen the appellant's 
previously denied claim of entitlement to basic eligibility for 
VA benefits.  Although the appellant was notified of the RO's 
determination and her appellate rights, she did not perfect an 
appeal within the applicable time period and the determination is 
final.

3.  In August 2008, VA received the appellant's most recent 
request to reopen her claim of entitlement to basic eligibility 
for VA benefits.  

4.  Evidence received since the final October 1988 determination 
is cumulative of evidence previously submitted to agency decision 
makers, and does not relate, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of basic 
eligibility for VA benefits.  


CONCLUSIONS OF LAW

1.  The October 1988 determination that new and material evidence 
had not been received to reopen a previously denied claim of 
entitlement to basic eligibility for VA benefits is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  

2.  New and material evidence has not been received to warrant 
reopening of the claim of basic eligibility for VA death 
benefits.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Notice in the context of a dependency and indemnity compensation 
(DIC) claim "must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of his 
or [her] death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service- connected condition; and (3) an explanation 
of the evidence and information required to substantiate a DIC 
claim based on a condition not yet service-connected."  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The RO provided the appellant pre-adjudication notice by a letter 
dated in November 2008.  Additional notice was sent by a letter 
dated in June 2010.  Although the appellant received inadequate 
notice, the record reflects that the purpose of the notice was 
not frustrated. 

The August 2009 statement of the case provided the appellant with 
the relevant regulations for her claims, including those 
governing VA's notice and assistance duties, as well as an 
explanation of the reason for the denial of the claims.  Thus, 
based on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate her 
claim, and as such, that she had a meaningful opportunity to 
participate in the adjudication of her claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although the notice provided in the above letters did not address 
the effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the claim 
is not being reopened, and hence no effective date will be 
assigned.  Dingess, supra.  

VA has assisted the appellant in attempting to verify the 
decedent's reported military service.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).  Thus, the Board finds that VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.  No additional assistance or notification 
to the appellant is required based on the facts of the instant 
case.

Background

A review of the record shows that the appellant's spouse went 
missing in the field in April 1942.  In October 1944 he was 
officially presumed to be dead.  In January 1948, she filed an 
initial application for VA death benefits, alleging that she was 
entitled to VA benefits based on her spouse's military service.

In June 1950, the RO informed her that she had been awarded death 
compensation as the unremarried widow of a veteran.

In March 1951, the Department of the Army provided written 
notification that the appellant's spouse had no recognized 
guerilla service nor was he a member of the Commonwealth Army in 
the service of the Armed Forces of the United States.  

In a June 1951, determination, the RO terminated the appellant's 
entitlement to VA benefits on the basis that her spouse had had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the U.S. 
Armed Forces during World War II.  Although the appellant was 
notified of the RO's determination and her appellate rights, she 
did not appeal within the applicable time period and the 
determination is final.

In an October 1988 determination, the RO found that new and 
material evidence had not been received to reopen the appellant's 
previously denied claim of entitlement to basic eligibility for 
VA benefits.  Although the appellant was notified of the RO's 
determination and her appellate rights, she did not perfect an 
appeal within the applicable time period and the determination is 
final.

Of record at the time of the October 1988 determination were a 
Philippine Army lieutenant's affidavit dated in November 1945 
attesting that the appellant's husband had served in the 31st 
Division of the Philippine Army; a Certificate from the 
Philippine Army dated in March 1949 noting that the appellant's 
husband served in the 51st Infantry Regiment from December 1941 
until his presumed death, and that this unit had duty in service 
of the Armed Forces of the United States; a statement dated in 
September 1988 from the Philippine Veterans Affairs Office noting 
the appellant's husband served as a corporal with the 51st 
Regiment of the 51st Division of the Philippine Army.

In August 2008, VA received the appellant's most recent request 
to reopen her claim of entitlement to basic eligibility for VA 
benefits.  In support of her claim she provided copies of the 
same documents of record at the time of the October 1988 
determination.

The RO thereafter contacted the service department and requested 
verification of the reported military service of the appellant's 
spouse.  In July 2009 an official of the National Personnel 
Records Center (NPRC) affirmed the prior finding that the 
appellant's spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.  It also 
determined that he did not meet the requirements for prisoner of 
war status.

Law and Regulations

New and Material Evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Basic eligibility for VA death benefits

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 38 U.S.C.A. § 
1542, pertaining to death pension benefits, require that the 
deceased person shall have been a veteran.  The term "veteran" 
means a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active military, 
naval, or air service for the purposes of any law of the United 
States conferring rights, privileges, or benefits upon any person 
by reason of the service of such person or the service of any 
other person in the Armed Forces, except for specified benefits 
which do not include death pension benefits authorized by chapter 
15, title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of the VA the document is genuine 
and the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document may 
be accepted without verification if the document shows, in 
addition to meeting the above requirements, (1) service of four 
months or more, or (2) discharge for disability incurred in the 
line of duty, or (3) 90 days creditable service based on records 
from the service department such as hospitalization for ninety 
days for a line of duty disability.  38 C.F.R. § 3.203(b).  When 
the claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).

The findings by the service department verifying a person's 
service are binding on VA for purposes of establishing service in 
the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340 (1997); 
Dacoron v. Brown, 4 Vet. App. 115 (1993).


Analysis

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against a finding that the 
appellant has submitted new and material evidence to reopen her 
claim of entitlement to basic eligibility for VA benefits.  

As discussed in detail above, the evidence received since the 
last final decision in October 1988 includes copies of the same 
Philippine Army and Philippine Veterans Affairs certifications 
she previously submitted.  Evidence which is duplicative or 
redundant of that previously considered is not "new" for purposes 
of reopening a claim.  38 C.F.R. § 3.156.  

Also submitted since the last final decision in October 1988 are 
the appellant's contentions to the effect her spouse served in 
the Philippine Commonwealth Army during World War II.  The Board 
finds that such statements are cumulative or reiterative of 
statements previously considered by the RO at the time of the 
prior decision denying basic eligibility for VA death benefits.  
Thus, the statements are not new.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).

The Board further notes that none of the newly received evidence 
is material or probative to the issue of legal entitlement to VA 
benefits.  What was missing at the time of the October 1988 
decision, and indeed all prior determinations, was evidence that 
the appellant's spouse had qualifying military service in the 
Armed Forces of the United States.  

The appellant's new submissions do not provide such evidence, nor 
do they satisfy the requirements of 38 C.F.R. § 3.203.  None of 
the new submissions are an official document of the appropriate 
U.S. service department, and thus none can be accepted by VA as 
verification of the service of the appellant's spouse without 
additional verification from the appropriate service department.  

Nonetheless, upon receipt of the appellant's most recent request 
to reopen her claim for VA benefits, the RO again sought 
certification of the reported service of the appellant's spouse 
and received a negative reply from NPRC.  This additional 
evidence obviously does not raise a reasonable possibility of 
substantiating the claim and does not provide a basis for 
reopening.  38 C.F.R. § 3.156.

In light of the above, the Board concludes that new and material 
evidence has not been submitted to establish legal entitlement to 
VA benefits.  The preponderance of the evidence is against the 
claim and the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to basic 
eligibility for Department of Veterans Affairs (VA) death 
benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


